Citation Nr: 1702112	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for lobectomy of the right lower lung due to granuloma, with chronic bronchitis and chronic obstructive pulmonary disease (COPD), prior to June 26, 2000.

2. Entitlement to an evaluation in excess of 30 percent for lobectomy of the right lower lung due to granuloma, with chronic bronchitis and COPD, from June 4, 2002 to September 22, 2009.

3. Entitlement to an evaluation in excess of 60 percent for lobectomy of the right lower lung due to granuloma, with chronic bronchitis and COPD, since September 23, 2009.

4. Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbosacral spine at L5-S1 prior to February 19, 2015, and in excess of 20 percent thereafter.

5. Entitlement to an evaluation in excess of 10 percent for DDD of the thoracic spine prior to February 19, 2015, and in excess of 20 percent thereafter.
6. Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity with diabetic neuropathy.

7. Entitlement to a separate evaluation for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963 and from May 1963 to December 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  During the period on appeal, the Veteran has moved several times resulting in an alternation of jurisdictions between Winston-Salem and Atlanta, Georgia ROs.  The Veteran currently resides in the jurisdiction of the Atlanta, RO.

In September 1998, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge who is no longer employed at the Board.  A copy of the transcript of that hearing has been associated with the claims file.  In accordance with the law, the Veteran was offered an opportunity for another hearing but declined in a June 2006 correspondence.  38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  

With regards to the issues of entitlement to increased evaluations in excess of 10 percent for DDD of the lumbar and thoracic spine, in March 1999 and October 2003 those issues were remanded for further development and readjudication under amended rating criteria for the spine.  In a July 2006 decision, the Board denied entitlement to increased evaluations and the Veteran appealed those decisions.  In February 2008, the Court of Appeals for Veterans Claims vacated the Board's decision and remanded the matters for further development.  Thereafter, the Board remanded the claims in July 2008, July 2009 and April 2012 to obtain examination and medical opinions.  In June 2014, the claims were remanded to obtain properly executed VA form 21-4124's, Authorization and Consent to Release Information to the Department of Veterans Affairs, to obtain additional medical records.

In December 2014 the Board again remanded this case and instructed the RO to obtain VA examinations to assess the current severity of the Veteran's spine and associated neurological disabilities.  The Board notes that examinations were obtained in February and April 2015 which have been associated with the claims file.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction (AOJ), the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that a claim of entitlement to a separate disability evaluation for radiculopathy of the right lower extremity related to the Veteran's back disabilities was remanded in June and December 2014.  In a June 2015 rating decision, the Appeal Management Center granted service connection for right lower extremity radiculopathy, and informed the Veteran that his appeal regarding entitlement to a separate disability evaluation for peripheral neuropathy had been granted and was therefore no longer on appeal.  The Board notes that bifurcation of a claim generally is within VA's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  Consequently, further consideration regarding evaluation of neurological impairment of the right lower extremity is not warranted at this time. 

The Board further notes the June 2015 rating decision assigned a 20 percent rating for both the Veteran's lumbar and thoracic spine disabilities effective February 19, 2015.  As these ratings are not the maximums allowable, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an earlier effective date for the award of a 30 percent disability rating and increased ratings the Veteran's service-connected lobectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to February 19, 2015, the Veteran's lumbar and thoracic spine disabilities were manifested by moderate recurring attacks including chronic pain and intermittent periods of flare-ups limiting range of motion (ROM).

2. Prior to February 19, 2015, the Veteran's lumbar and thoracic spine disabilities were not manifested by forward flexion less than 60 degrees or severe recurring attacks with intermittent relief.

3. As of February 19, 2015, the Veteran's lumbar and thoracic spine disabilities were not manifested by forward flexion less than 30 degrees, ankylosis or severe recurring attacks with intermittent relief.

4. The symptoms associated with the Veteran's radiculopathy of the left lower extremity with diabetic neuropathy result in mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. Prior to February 19, 2015, the criteria for a rating in excess of 10 percent for a lumbar spine disorder have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5293 (effective before September 26, 2003).

2. As of February 19, 2015, the criteria for a rating in excess of 20 percent for a lumbar spine disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2015).

3. Prior to February 19, 2015, the criteria for a rating in excess of 10 percent for a thoracic spine disorder have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5293 (effective before September 26, 2003).

4. As of February 19, 2015, the criteria for a rating in excess of 20 percent for a thoracic spine disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242-5237 (2015).

5. The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity with diabetic neuropathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran was collectively provided with 38 U.S.C.A. § 5103(a)-compliant notices as to the underlying service connection claims for diabetes and lumbar and thoracic spine disabilities in March 2004, June 2004, and March 2006.  The March 2006 notice included information concerning establishing an effective date in the event of a successful claim.  As the appeal of ratings is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

Lumbar and Thoracic Spine Disabilities

The Veteran's service-connected degenerative arthritis of the lumbar spine was previously characterized as herniated nucleus pulposus with lumbar stenosis at L5-S1.  Both degenerative lumbar and thoracic spine disabilities were previously evaluated pursuant to Diagnostic Code (DC) 5293 and assigned separate 10 percent disability ratings; the thoracic spine disability rating effective January 1980, and the lumbar spine disability rating effective May 1988.  See 38 C.F.R. § 4.71a DC 5293 (effective before September 26, 2003).  As of February 19, 2015, the Veteran's lumbar and thoracic spine disabilities are evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5237 (2015).

1. Rating Criteria

The Veteran filed his original increased rating claim on November 6, 1996, asserting that his back conditions had worsened due to stiffness and severe intermittent pain causing him to sit down while working when he was required to stand.  This claim was denied in a January 1998 rating decision and this appeal followed.  During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the criteria for rating disabilities of the spine.  

At the time of the January 1998 rating decision, the diagnostic code criteria pertinent to sacroiliac injury and weakness or lumbosacral strain disabilities provided the following rating formula: a non-compensable rating was warranted for slight subjective symptoms only; a 10 percent rating was warranted for characteristic pain on motion; a 20 percent rating was warranted for muscle spasm on extreme forward bending, loss of lateral spine motion, and loss of unilateral spine motion in standing position; and a 40 percent rating was warranted for severe symptoms with listing of whole spine to opposite side, positive Goldwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC's 5294 to 5295 (1996).

Limitation of motion (LOM) of the spine was rated under 38 C.F.R. § 4.71a DCs 5290-5292.   For the cervical spine, the diagnostic code provided a non-compensable rating for slight LOM, a 20 percent rating for moderate LOM, and a 30 percent rating for severe LOM.  38 C.F.R. § 4.71a, DC 5290 (1996).  For the dorsal spine, the diagnostic code provided a non-compensable rating for slight LOM, a 10 percent rating for moderate LOM, and a 10 percent rating for severe LOM.  38 C.F.R. § 4.71a, DC 5291 (1996).  For the lumbar spine the diagnostic code provided a 10 percent rating for slight LOM, a 20 percent rating for moderate LOM, and a 40 percent rating for severe LOM.  38 C.F.R. § 4.71a, DC 5292 (1996).

Ankylosis of the spine was rated under 38 C.F.R. § 4.71a DCs 5286-5289.  For the cervical spine, the diagnostic code provided a 30 percent rating for favorable ankylosis, and a 40 percent rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5287 (1996).  For the dorsal spine, the diagnostic code provided a 20 percent rating for favorable ankylosis, and a 30 percent rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5288 (1996).  For the lumbar spine, the diagnostic code provided a 40 percent rating for favorable ankylosis, and a 50 percent rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5289 (1996).  Complete bony fixation of a favorable angle was rated 60 percent, and an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) was rated 100 percent disabling.  38 C.F.R. § 4.71a, DC 5286 (1996).  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS), a non-compensable rating was warranted for cured post-operative IVDS, a 10 percent rating was warranted for mild IVDS, a 20 percent rating was warranted for moderate recurring attacks; a 40 percent rating was warranted for severe IVDS characterized as recurring attacks with intermittent relief; and a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (1996).

Effective September 23, 2002, Diagnostic Code 5293 (later renumbered and amended as present Diagnostic Code 5243, effective September 26, 2003), was amended to provide for evaluation of IVDS either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  67 Fed. Reg. 54345-01 (August 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51454-01 (August 27, 2003); 69 Fed. Reg. 32449-01 (June 10, 2004) (correcting the omission of Notes 1 and 2).  Disabilities and injuries of the spine currently are evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243.  

The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a General Rating Formula for diseases and injuries of the spine for the new DC's 5235 to 5243.  Thereby, schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015).  

If the revised criteria (effective from September 26, 2003) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  However, the Veteran gets the benefit of having the former criteria (in effect prior to September 26, 2003) applied for the period prior and after the change was made.  See VAOPGCPREC 3-2000.

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to lumbar spine disabilities provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015).

2. Rating Analysis

The Veteran's lumbar spine disability is rated 10 percent disabling from May 1988 pursuant to 38 C.F.R. § 4.71a DC 5293 (effective before September 26, 2003).  Similarly, the Veteran's thoracic spine disability is rated 10 percent disabling from January 1980 pursuant to the same rating criteria.  As of February 19, 2015, the Veteran's lumbar spine disability is rated 20 percent disabling pursuant to 38 C.F.R. § 4.71a DC 5237 (2015).  Additionally, as of February 19, 2015, the Veteran's thoracic spine disability is rated 20 percent disabling pursuant to 38 C.F.R. § 4.71a DCs 5237-5242 (2015). 

The Board will first address the period on appeal prior to the February 19, 2015.  

Documented manifestations of the Veteran's lumbar and thoracic spine disabilities during this period on appeal include a November 1997 VA examination.  During the examination the Veteran's lumbar and thoracic spine were manifested by forward flexion to 90 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  The Veteran reported that his back hurt all the time and that the low back pain radiated into his left lower extremity.  The Veteran did not report flare-ups.  The examiner noted that all movements were accompanied by pain.  No fatigue, weakness or lack of endurance was found.  In addition, the examiner noted normal posture and found no atrophy, spasm or neurological deficits.  

A June 2000 VA examination shows that the Veteran's lumbar and thoracic spine disabilities were manifested by forward flexion to 95 degrees, extension to 35 degrees, bilateral lateral flexion to 40 degrees, and bilateral lateral rotation to 35 degrees.  The Veteran complained of pain, weakness and lack of endurance and reported daily flare-ups that occurred intermittently.  Aggravation of his symptoms reportedly interfered with the performance of daily functions.  The Veteran further reported that he could brush his teeth, shower, dress, cook, vacuum, walk, drive a car, shop, take out the trash, push a lawn mower, and climb stairs and garden.  Limitations to those activities were reportedly caused by shortness of breath.  Upon examination, the VA examiner found no pain, fatigue, weakness, lack of endurance or incoordination.  

A February 2001 VA medical record noted prior episodes of back pain with pain radiating down the back of the right leg.  No bowel or bladder incontinence was reported.  In May 2001, the Veteran reported previous low back pain with radiation down his left leg.  At the time of the VA medical appointment, the Veteran denied any back pain or radiation of pain.  The physician noted full ROM of the lumbar spine with no pain on movement.  

A May 2002 VA examination shows that the Veteran's lumbar and thoracic spine disabilities were manifested by forward flexion to 90 degrees, extension to 40 degrees, bilateral lateral flexion to 40 degrees, and bilateral lateral rotation to 40 degrees.  No significant LOM of the lumbar spine due to pain or deformity was noted.  The Veteran did not report radicular symptoms or bladder or bowel problems at the time of the examination.  An October 2003 VA medical record noted neither urinary or bowel complaints nor any lower extremity weakness.  In a July 2004 orthopedic consultation for low back and neck pain, the Veteran reported no bowel or bladder problems.  

During an April 2005 VA examination, the Veteran's lumbar and thoracic spine disabilities were manifested by forward flexion to 60 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees.  Flare-ups reportedly reduced the Veteran's lumbar spine ROM by twenty-five percent, but did not affect the thoracic spine.  At the time of the examination, the Veteran reported working part-time as a driver working two-and-one-half to three hours per day.  The Veteran further reported taking two to three days off work per month due to flare-ups.  Pain was reported to radiate down the left leg intermittently.  In addition, the Veteran reported increased pain and fatigue during repetitive use and flare-ups, but not incoordination.  The examiner did not find paraspinal muscle spasm or motor weakness.  No incapacitating episodes were reported during the past twelve months.

In June 2005, the Veteran complained of lower back pain that radiated into his bilateral lower extremities, worse on the right side than on the left.  A September 2005 pain management medical record noted that the Veteran complained of some lower back pain which radiated to the right axially.  The Veteran denied any bowel or bladder dysfunction.  A July 2007 VA medical record noted urinary incontinence and fecal leakage that did not require pads.  Daily urination was reported at ten to twelve times per day, and two to three times during the night (every 2 1/3 hours).  The physician found no obvious bladder or bowel dysfunction.

A January 2008 VA medical record shows that the Veteran complained of right-sided non-radiating back pain.  The physician noted a history of lumbar spinal stenosis and left lumbar radiculopathy.  Upon physical examination, the physician found a normal gait, normal ROM and trouble heel walking on the right.  An August 2008 VA medical record noted the Veteran's ROM approximately as forward flexion to 90 degrees with extension to 10 degrees.

A VA examination conducted in November 2008 shows that the Veteran's lumbar and thoracic spine disabilities were manifested by the following: forward flexion to 90 degrees actively, passively and repeatedly; extension to 35 degrees actively, passively and repeatedly; bilateral lateral flexion to 45 degrees actively, passively and repeatedly; right lateral rotation to 30 degrees actively, passively and repeatedly; and left lateral rotation to 40 degrees actively, passively and repeatedly.  No weakness, fatigue or lack of endurance was found and the examiner noted a normal posture and gait.  The Veteran reported daily back pain with pain radiating down his left leg into his left foot four times per week.  The examiner noted that the Veteran did not have "true flare-ups" but that certain activities increased pain in his thoracic and lumbar spine.  During these episodes, an increase in LOM and functional impairment were reported.  The Veteran did not report any bowel or bladder complaints.  Urinary frequency was reported as due to benign prostatic hypertrophy.

A November 2009 VA pain assessment and management record noted constant sharp back pain exacerbated by coughing.  The pain reportedly affected daily function including sleep, mood, general activity and social interaction.  A March 2010 VA primary care note shows the Veteran had "satisfactory ROM of lumbar spine adjusted for age."  The Veteran was able to walk on his heels and toes without problems.  

The Veteran underwent another VA examination in May 2010.  The Veteran's lumbar and thoracic spine disabilities were manifested by forward flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, and bilateral lateral rotation to 25 degrees.  Following repetitive motion, no objective evidence of pain or additional LOM was noted.  Noted symptoms included stiffness, weakness, spasms and pain.  The severity of the pain was reported as moderate with pain radiating down the side of the left leg.  Weekly flare-ups were reported with the severity noted as severe.  The examiner found an asymmetrical posture with the right shoulder lower than the left.  The examiner further found an abnormal gait with genu varum noted.  Abnormal spinal curvatures found included gibbus and scoliosis.  No muscle spasms were found.  Objective abnormalities of the thoracic sacrospinalis included tenderness to the right muscle.  The examiner found urinary incontinence, urinary urgency, urinary frequency less than every hour, nocturia with voiding two times per night, and fecal incontinence with mild leakage unrelated to the service-connected lumbar spine disability.
  
A June 2010 VA medical record noted complaints of lower back pain near the kidney and above the hip area.  The Veteran reported that it hurt to bend over to put on his socks and shoes.  The physician found satisfactory ROM with localized tenderness over the right deltoid muscle with some signs of impingement.  An August 2010 VA medical record noted chronic low back pain with an abnormal ROM of the lumbosacral spine limited to 40 percent with complaints of increased pain with movement.  Tenderness was noted to the lumbar paraspinal.  Thomas, Patrick and SLR tests were not able to be performed due to pain.  In addition, the Veteran was unable to squat or stand on his toes due to pain.  A January 2011 VA pain assessment and management record noted intermittent back pain.  The pain was described as an aching pain exacerbated by movement.  Factors alleviating pain included rest and medication.  Pain also reportedly affected daily functions including sleep, work and social interaction.  A May 2011 VA primary care note show that the Veteran had a satisfactory ROM with mild tenderness localized over the right deltoid muscle with some signs of impingement.  Tenderness was noted for the right hip with movement.

As noted above, if the revised criteria are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  However, the Veteran gets the benefit of having the former criteria applied for the period prior and after the change was made.  See VAOPGCPREC 3-2000.  Accordingly, during the period on appeal prior to September 26, 2003, the revised criteria for rating general diseases and injuries of the spine are not for application.  Conversely, the rating criteria prior to September 26, 2003 are for application during the entire appeal period.

Having considered all of the above evidence of record, the Board finds that prior to February 19, 2015, the Veteran's lumbar spine disability more nearly approximated a 20 percent disability rating pursuant to 38 C.F.R. § 4.71a DC 5293 (prior to September 26, 2003).  In addition, the Board finds that the Veteran's thoracic spine disability more nearly approximated a 20 percent disability under the same rating criteria.  This is established by the evidentiary record showing the following manifestations: constant pain (November 1997 VA examination); complaints of pain, and weakness and lack of endurance with reported daily flare-ups (June 2000 VA examination); reports of intermittent pain radiating and flare-ups reportedly reducing the Veteran's lumbar spine ROM by twenty-five percent, reports of daily back pain with pain in the lumbar and thoracic spine exacerbated by certain activities pain (November 2008 VA examination); constant sharp back pain affecting daily functions including sleep, mood, general activity and social interaction (November 2009 VA pain assessment and management report); reports of moderate pain with weekly flare-ups resulting in severe pain (May 2010 VA examination); chronic low back pain with lumbosacral spine limited to 40 percent with complaints of increased pain with movement (August 2010); and intermittent back pain exacerbated by movement affecting daily functions including sleep, work and social interaction (January 2011).  Accordingly, the Board finds that the preponderance of the evidence supports the assignment of a 20 percent rating during this period on appeal under the old criteria for both the lumbar and thoracic spine disabilities.

The Board additionally finds that the revised rating criteria do not provide a more beneficial outcome as the Veteran's lumbar and thoracic spine disabilities were not manifested by forward flexion less than 30 degrees or ankylosis during this period on appeal.  Analysis of other rating criteria available under the old rating criteria is provided below.

The Board will now address the period on appeal as of February 19, 2015.

A VA examination conducted in February 2015 shows that the Veteran's lumbar and thoracic spine disabilities were manifested by forward flexion to 50 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, right lateral rotation to 20 degrees and left lateral rotation to 25 degrees.  After repetitive use, the Veteran's ROM was manifested by forward flexion to 45 degrees; extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  The Veteran reported flare-ups that caused an increase in pain with bending or lifting.  The Veteran also reported functional loss or functional impairment caused by pain requiring rest in a recliner during severe flare-ups.  The examiner was unable to determine if pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups without resorting to mere speculation.  The examiner did find guarding, muscle spasms or tenderness resulting in an abnormal gait or abnormal spinal contour.  In addition, the examiner did not find ankylosis of the spine or neurological abnormalities such as bowel or bladder problems.  The Veteran's diagnosed IVDS was not manifested by episodes of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician in the past twelve months.  Lastly, the examiner found that the Veteran's lumbar and thoracic spine disabilities impacted his ability to work due to limitations with lifting, standing or walking for long periods of time due to pain.

As the evidence of record establishes that the Veteran's lumbar and thoracic spine disabilities were manifested by forward flexion to 50 degrees, the Board finds that the Veteran's disabilities are each properly rated as 20 percent disabling.  A rating in excess of 20 percent is not warranted as the evidence does not show forward flexion less than 30 degrees or anklysosis.  In addition, as of February 19, 2015, the Veteran's lumbar and thoracic spine disabilities have not been manifested by urinary or bladder problems.  Accordingly, separate ratings based on neurologic abnormalities are not warranted.  See 38 C.F.R. § 4.71a, Note 1 (2015).

Additionally, the Board has considered but finds that during the entire period on appeal the Veteran's lumbar and thoracic spine disability pictures do not more nearly approximate a rating in excess of 20 percent under the old rating criteria.  Pursuant to the old rating criteria for DC 5293, a 20 percent rating contemplated symptoms that were "moderate" with recurring attacks, whereas the next higher 40 percent rating criteria contemplated "severe" symptoms with recurring attacks with intermittent relief.  The Board finds that the Veteran's symptoms are not shown by the above evidence of record to more nearly approximate the "severe" rating criteria.  In making this determination, the Board notes the following medical evidence: during the November 1997 VA examination the Veteran did not report flare-ups; in June 2000 the Veteran reported being able to perform a variety of daily functions and that any limitations to those activities were reportedly caused by shortness of breath, not back pain; in May 2001 the Veteran denied any current back pain and reported his last flare-up occurred the previous February; during the May 2002 VA examination the examiner found no significant LOM due to pain; during the April 2005 VA examination the Veteran reported intermittent flare-ups two to three times per month; a November 2008 VA examiner's found the Veteran did not have "true flare-ups" but that certain activities increased the pain in the lumbar and thoracic spine resulting in LOM; a May 2010 VA examination in which the Veteran reported the severity of his pain as moderate with weekly flare-ups; a January 2011 VA examination noting intermittent back pain described as aching and exacerbated by movement; and lastly, the February 2015 VA examination in which the Veteran reported intermittent flare-ups described as moderate to severe.  Accordingly, the Board finds that during both periods on appeal the Veteran's symptoms did not exhibit "severe" symptoms with recurring attacks with intermittent relief.  Instead, based on the evidence of record, the Board finds that the Veteran's symptoms demonstrated intermittent attacks with moderate symptoms.

The Board has also considered other rating criteria available prior to the September 26, 2003 rating revisions.  Initially, the Board notes that the highest rating available under DC 5292 for LOM of the dorsal spine is 10 percent; thus, that rating criteria does not provide a more beneficial rating for the Veteran's thoracic spine disability.  The Board also finds that rating the Veteran's lumbar disability under DC 5292 and 5295 do not provide for a more beneficial rating as the Veteran's disability has not been manifested by severe LOM.  In making this determination, the Board emphasizes that the evidence of record establishes that the Veteran's ROM of the lumbar and thoracic spine during this period on appeal revealed forward flexion not less than 50 degrees, extension not less than 20 degrees, lateral rotation not less than 20 degrees, and lateral flexion not less than 20 degrees.  Therefore, the Board finds that the ROM findings do not constitute "severe" manifestations under the old rating criteria.  Moreover, there is no medical evidence of listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or abnormal mobility on forced motion.  Although DDD implies some narrowing of the joint spaces, this alone is not sufficient to bring the disability picture to more nearly approximate the 40 percent rating criteria under the old rating criteria.

With regard to assigning higher disability ratings for the Veteran's lumbar and thoracic spine disabilities according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that the rating criteria are intended to take into account functional limitations and that painful motion is already contemplated by the currently assigned 20 percent rating for the Veteran's lumbar and thoracic spine.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of Diagnostic Code 5003, painful motion alone may not be deemed limitation of motion).  Therefore, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In sum, prior to February 19, 2015, the Veteran's lumbar and thoracic spine disabilities warrant a higher 20 percent rating pursuant to 38 C.F.R. § 4.71a DC 5293 (prior to September 26, 2003).  As of February 19, 2015, the Board finds that a rating in excess of 20 percent is not warranted as the evidence does not show forward flexion less than 30 percent or ankylosis; thus the preponderance of the evidence is against the assignment of a higher rating for this period.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy of the Left Lower Extremity with Diabetic Neuropathy

A January 2008 rating decision granted service connection for radiculopathy of the left lower extremity with diabetic peripheral neuropathy (left radiculopathy) and assigned an initial 10 percent disability rating from July 27, 2007 pursuant to 38 C.F.R. § 4.124a, DC 8520.  A December 2009 rating decision granted an earlier effective date of November 6, 1996, the date the Veteran filed a claim for an increased evaluation for his lumbar spine disability.

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the service-connected left radiculopathy.  The weight of the evidence shows that the service-connected left radiculopathy is productive of no more than mild impairment or mild incomplete paralysis.

During a November 1997 VA examination, the Veteran reported low back pain radiating into his left lower extremity.  During a June 2000 VA examination, a neurological examination of the lower extremities revealed normal sensation to touch and pin prick.  A May 2001 VA medical record shows the Veteran reported previous low back pain radiating down his left leg, but denied any back pain or radiation of pain during the medical appointment.  The physician found no paresthesia or paralysis.  

During a May 2002 VA examination, the Veteran did not report radicular symptoms or weakness in the lower extremities.  A May 2003 VA medical record noted a normal diabetic foot examination with normal bilateral foot sensation and pedal pulses.  An October 2003 VA medical record noted no lower extremity weakness.  

A June 2004 VA medical record shows that the Veteran denied numbness and tingling in any extremity.  In a July 2004 orthopedic consultation for low back pain, the Veteran reported experiencing bilateral foot numbness and tingling.  An examination of the lower extremities found no evidence of atrophy or asymmetry bilaterally.  A neurological examination of the left side revealed numbness and tingling in S1distributiuon and in the foot.  A July 2004 VA medical record noted no sensory loss in the bilateral feet and monofilament was found normal.  A September 2004 VA medical record noted that the Veteran denied numbness or tingling in any extremity.

During an April 2005 VA spine examination, the Veteran reported intermittent pain radiating down his left leg.  The Veteran had a negative straight leg raise test to his bilateral lower extremities and sensory was intact to light touch.  Neurological findings of the lower extremities included intact sensory and motor function.  An April 2005 diabetic neuropathy examination shows that the Veteran's service-connected diabetic neuropathy was manifested by 2+ symmetric patellar and Achilles reflexes.  Sensory was intact to light touch in all lower extremities bilaterally.  Neurological examination of the lower extremities found sensory and motor functions intact.

In June 2005, the Veteran complained of lower back pain radiating into his bilateral lower extremities, worse on the right side than on the left.  He further complained of some numbness in his bilateral feet which had reportedly been present for years.  A sensory examination revealed intact bilateral lower extremities.  A decrease in pinprick in the left L5 was noted.  Reflexes were 2+ in the bilateral patellar and Achilles.  A July 2005 pain management medical record notes that the Veteran reported no radicular pain but some numbness to his right leg.  A September 2005 pain management medical record noted the Veteran complained of some lower back pain radiating to the right axially.  The Veteran also reported some numbness in the bilateral flexor surface of his feet.  He denied any new numbness or weakness.

A July 2007 VA medical record noted a diagnosis for diabetes since 2004.  The Veteran reported tingling and numbness in his legs and feet.  No persisting coldness of the extremities was reported.  The physician found that the peripheral nerves involved were largely sensory in the deep distribution of superficial peroneal nerve in the form of neuralgia.  The physician also found loss of vibratory sense of the bilateral lower extremities.  Normal motor neurological findings were found for the lower extremities.  Sensory function was noted as abnormal in the bilateral lower extremities in stocking distribution below the knee.

A January 2008 VA medical record shows that the Veteran complained of right-sided non-radiating back pain.  The physician noted a history of lumbar spinal stenosis and left lumbar radiculopathy.  The physician additionally noted associated paresthesia in the bilateral feet which was most likely from diabetes.  Upon physical examination, the physician found a normal gait, normal ROM, trouble heel walking on the right, and impaired right lateral foot sensation.  A November 2008 VA examination revealed normal sensation of the bilateral legs.  Motor examination did not reveal any muscle atrophy.  Reflexes were present and noted as active and equal.  No numbness was reported in his left leg.  No neuralgia of the left radial nerve was found, and the Veteran was diagnosed with neuralgia of the left peroneal nerve.

During a September 2009 VA examination, the Veteran reported intermittent numbness and tingling in his ankles and feet which began prior to his diagnosis for diabetes.  A sensory examination found normal results for light tough, pin prick, vibratory sense and position sense.  The only sensory finding was an increased sharp sensation at the dorsal surface of the left fourth toe.  The Veteran was diagnosed with mild diabetic neuropathy of both feet and ankles and mild radiculopathy left sciatic nerve.  The examiner noted that the reported intermittent tingling down the back of the left leg could possibly be due to the Veteran's service-connected lumbar spine disability.  Additionally, examiner found that the reported radiculopathy of the sciatic nerve was noted as more typical of radiculopathy from the spine rather than from diabetes.

An April 2010 VA diabetic foot examination noted a normal foot sensory examination using monofilament.  A May 2010 VA examination found sensory loss indicated by an increased sharp sensation to pinprick at the dorsal surface of the left fourth toe.  

During a February 2015 VA examination, the Veteran was diagnosed with polyradiculoneuropathy.  EMG studies revealed abnormal testing results for the bilateral lower extremities.  The examiner noted that the studies were consistent with a chronic, symmetrical motor/sensory, mild polyradiculoneuropathy.  The examiner further found that findings in the paraspinal muscles showed a possible myelopathy superimposed on a distal polyneuropathy.  Symptoms attributable to peripheral nerve conditions included moderate constant pain bilaterally, moderate intermittent pain bilaterally, moderate paresthesia and/or dysesthesias bilaterally, and mild numbness bilaterally.  The Veteran's radiculopathy involved nerve roots at L4, L5, S1, S2 and S3.  The severity was found to be mild.  No muscle atrophy was noted.  A sensory examination for light touch found decreased sensation of bilateral thigh and knee, decreased sensation of the lower leg and ankle, and decreased sensation of the feet and toes.  In addition the following were found for the nerves affecting the lower extremities: mild incomplete paralysis of the right and left sciatic nerve; mild incomplete paralysis of the internal popliteal; and mild incomplete paralysis of the right and left posterior tibial nerve.  No trophic changes were found and the examiner did not find that the Veteran's peripheral nerve condition impacted his ability to work.  The examiner was unable to distinguish symptoms attributable to the lumbar spine disability and the Veteran's diabetic peripheral neuropathy.

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2015).  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a (2015).

The Board finds the February 2015 VA examination to have great evidentiary weight as the examination reflects a comprehensive review of the entire evidentiary record including a review of the claims folder, the Veteran's medical history, diagnostic test reports, and treatment records showing treatment for left radiculopathy.  The VA examiner concluded that the service-connected left radiculopathy was productive of mild impairment and the medical opinion is based on sufficient facts and data.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The VA examiner has the skill and medical expertise to provide a medical opinion as to the severity of the Veteran's left radiculopathy.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  As such, the Board finds the VA medical opinion to have great probative weight. 

The Board also notes that the February 2015 VA examiner's findings are supported by prior medical records including the following: a November 1997 VA examiner's finding of no paresthesia or paralysis; a May 2002 VA examination in which the Veteran did not report radicular symptoms; a May 2003 VA medical record noting a normal diabetic foot examination with normal bilateral foot sensation and pedal pulses; a July 2004 orthopedic consultation in which the physician found no evidence of atrophy; a July 2005 pain management medical record noting that the Veteran reported no radicular pain; a November 2008 VA examination revealing normal sensation of the bilateral legs, no muscle atrophy, no numbness in the left leg, and no neuralgia of the left radial nerve; and a September 2009 diagnosis of mild diabetic neuropathy and mild radiculopathy of the left sciatic nerve.  

Accordingly, the Board finds that the weight of the evidence shows that the service-connected left radiculopathy is productive of no more than mild impairment.  The weight of the evidence does not show moderate, moderately-severe or severe incomplete paralysis or impairment.  The evidence does not demonstrate complete paralysis of the affected nerve.  The weight of the competent and credible evidence does not establish foot drop on the left.  As such, the Board concludes that the weight of the evidence supports no more than the 10 percent rating that is currently assigned for the service-connected the left radiculopathy. 

Therefore, the Board concludes that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent under Diagnostic Code 8520 for left radiculopathy.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected disabilities were adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned are provided for certain manifestations of the Veteran's service-connected lumbar spine, thoracic spine and radiculopathy of the left lower extremity with diabetic neuropathy, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  The primary symptoms of the Veteran's lumbar and thoracic spine disabilities are limitation of range of motion and pain on movement.  The primary symptoms of the Veteran's radiculopathy of the left lower extremity with diabetic neuropathy are pain, numbness and tingling sensations.  The Board notes that all of these symptoms have been specifically contemplated in the schedular ratings that have been assigned.

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a 20 percent evaluation, but not more, for DDD of the lumbosacral spine at L5-S1 prior to February 19, 2015 is granted.

Entitlement to an evaluation in excess of 20 percent for DDD of the lumbosacral spine at L5-S1 as of February 19, 2015 is denied.

Entitlement to a 20 percent evaluation, but not more, for DDD of the thoracic spine prior to February 19, 2015 is granted.

Entitlement to an evaluation in excess of 20 percent for DDD of the thoracic spine as of February 19, 2015 is denied.

Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity with diabetic neuropathy is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to address inadequacies in the requested VA examination.

The Board remanded this case in December 2014 and instructed the RO to obtain a VA examination to assess the current severity of the Veteran's service-connected residuals of lobectomy of the right lower lung due to granuloma, to include consideration of the presence of cardiac complications such as cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension.  Additionally, the Board previously remanded this issue on appeal for similar reasons in April 2012 and June 2014.  

VA obtained a medical examination in April 2015.  During the April 2015 examination, the Veteran's service-connected residuals of lobectomy of the right lower lung due to granuloma was manifested by the following pre-bronchodilator testing results: FVC 1.85% predicted; FEV-1 1.30% predicted; FEV-1/FVC 71% predicted; and DLCO 17.3% predicted.  Post-bronchodilator testing showed the following results: FVC 2.06% predicted; FEV-1 1.48% predicted; FEV-1/FVC 72% predicted; and DLCO 81% predicted.  The examiner noted that the FEV-1/FVC test most accurately reflected the Veteran's level of disability.  Lastly, the examiner found that the Veteran did not have multiple respiratory conditions.  

The Board notes that while the examiner found that the Veteran did not have multiple respiratory conditions, the examiner did not address whether there were any cardiac complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension that affected the Veteran's service-connected residuals of lobectomy.  The examiner was specifically asked to comment on the presence or absence of cardiac complications.

Accordingly, the Board finds a lack of substantial compliance with the December 2014 Remand directives with regard to the Veteran's claims on appeal.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Then, schedule the Veteran for an appropriate VA examination or examinations to assess the current severity of the Veteran's service-connected residuals of lobectomy of the right lower lung due to granuloma, with chronic bronchitis and COPD.  THE EXAMINER MUST COMMENT ON THE PRESENCE OR ABSENCE OF CARDIAC COMPLICATIONS SUCH AS COR PULMONALE, RIGHT VENTRICULAR HYPERTROPHY, AND PULMONARY HYPERETENSION, AND INCLUDE CONSIDERATION OF THOSE CONDITIONS IN ASSESSING THE CURRENT SEVERITY.  All required testing must be accomplished.  Any pulmonary function testing must include pre-and post-bronchodilator studies and a DLCO (SB) test.

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


